Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 2/18/2022 is acknowledged.
Claims 43, 44, 48, 50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Grouping of Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "synergist" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim is confusing as to intent because no claim from which claim 17 depends introduces the synergist referred to by this claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13, 19, 23, 27, 30, 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101016368.
CN 101016368 discloses a preparation method of all-MDI polyurethane slow-rebound foam, including the following materials: A) an MDI having a NCO content of 26-30%, B) polyether polyol having an OH functionality of from less than 3 to 4 and an OH value ranging from 24-420mg KOH/g, combined at an Index value of 70-80,    C) blowing agent as claimed, including water and methylene chloride[claim 27], D) catalyst as claimed, including triethylene diamine [claim 10], diethanolamine [claim 23] and stannous octoate[claim 19], and E) surfactant in an amount of from 0.5 to 1.0%, chain extender, cross-linker and flame retardant, that are mixed and cured to form foams (see page 1, line 24 - page 4, line 26 and the entirety of the accompanying translation).  As to claim 30, performing the mixing of materials in air is the most readily envisioned means of mixing materials as air is what is present the surrounding environment barring exclusion.
CN 101016368 differs from applicants’ claims in that it does not specify molecular weights of polyols as claimed. However, it does specify ranges of molecular weights in overlap with those claimed, including claims 38 and 40, through calculation from the ranges of functionality and OH number values encompassed by the recitations of their disclosure (see again translation){Note: MW=(56,100)X(f)/OH#}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized a polyol of any molecular weight provided for through CN 101016368 for the purpose of achieving acceptable reactant mixes in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to differences in applicants’ claims based on amounts of diisocyanate {note Index}, blowing agent, flame retardants, surfactants and catalysts, as well as the closely associated feed rates of these materials [claim 33], it would have been obvious for one having ordinary skill in the art to have varied the amounts and/or feed rates of these materials in forming the preparations of CN 101016368 for the purpose of varying the associated urethane group forming reactant, foaming, fire retarding, stabilizing and catalyzing effects associated with each in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101016368 as applied to claims 1-3, 6, 10, 13, 19, 23, 27, 30, 33 and 38 above, and further in view of Balbo Block et al.(2011/0190407).
CN 101016368 differs from applicants’ claim in that it does not specify utilization of synergist, including melamine synergist, as claimed. However, Balbo Block et al. (paragraph [0079]) discloses synergist as claimed in polyurethane preparations for the purpose of assisting in the flame retardancy of materials prepared.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any synergist of Balbo Block et al., including those of applicants’ claims, in the preparations of CN 101016368 for the purpose of enhancing fire retardancy in products formed in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. 


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101016368 as applied to claims 1-3, 6, 10, 13, 19, 23, 27, 30, 33 and 38 above, and further in view of Honkomp(2016/0145377).
CN 101016368 differs from applicants’ claim in that it does not specify utilization of cell openers as claimed. However, Honkomp (paragraph [0027]) discloses cell openers as claimed in polyurethane foam preparations for the purpose of assisting cell opening in materials prepared.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any cell-opener of Honkomp in the preparations of CN 101016368 for the purpose of enhancing cell opening in products formed in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to amounts it would have been obvious for one having ordinary skill in the art to have varied the amounts of these materials in forming the preparations of CN 101016368 for the purpose of varying the associated cell opening assisting effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101016368 as applied to claims 1-3, 6, 10, 13, 19, 23, 27, 30, 33 and 38 above, and further in view of Honkomp(2016/0145377).
CN 101016368 differs from applicants’ claim in that it does not specify utilization of cell openers as claimed. However, Honkomp (paragraph [0027]) discloses cell openers as claimed in polyurethane foam preparations for the purpose of assisting cell opening in materials prepared.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any cell-opener of Honkomp in the preparations of CN 101016368 for the purpose of enhancing cell opening in products formed in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to amounts it would have been obvious for one having ordinary skill in the art to have varied the amounts of these materials in forming the preparations of CN 101016368 for the purpose of varying the associated cell opening assisting effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
CN 101016368 differs from applicants’ claim in that it does not specify utilization of synergist, including melamine synergist, as claimed. However, Balbo Block et al. (paragraph [0079]) discloses synergist as claimed in polyurethane preparations for the purpose of assisting in the flame retardancy of materials prepared.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any synergist of Balbo Block et al., including those of applicants’ claims, in the preparations of CN 101016368 for the purpose of enhancing fire retardancy in products formed in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to amounts it would have been obvious for one having ordinary skill in the art to have varied the amounts of these materials in forming the preparations of CN 101016368 for the purpose of varying the associated fire retardancy assisting effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/               Primary Examiner, Art Unit 1765